DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4, 6-9, 12-15, and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26, which the other claims are dependent upon, recites “in the case u1 is 0, u1 further has a substituent”; however, notice that u1 is an integer selected from 0 or 1 and thus cannot have a substituent.  The Office has interpreted the limitation to mean that if u1 = 0, then Dn1 further has a substituent for the purpose of this Examination.
Clarification is required.

5.	Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 9, the claims recite that A22 and A65 is CRz or N atom.  However, this limitation renders the claims indefinite as A22 and A65 already has a complete octet (i.e., 8 valence electrons or bond order = 4).  Hence, A22 and A65 can only be a carbon atom.

Regarding Claims 14 and 15, the claims recite that A32 and A75 is CRz or N atom.  However, this limitation renders the claims indefinite as A32 and A75 already has a complete octet (i.e., 8 valence electrons or bond order = 4).  Hence, A22 and A65 can only be a carbon atom.
	Clarification is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1-4, 6-9, 12-15, 26, 27, 30, and 31 are rejected under 35 U.S.C. 102(b) as being anticipated by Nakatsuka (JP 2010-205986 A).
	Nakatsuka et al. discloses compounds of the following form:

    PNG
    media_image1.png
    190
    506
    media_image1.png
    Greyscale

([0018]) where ring A = ring B = substituted or unsubstituted benzene, (benzo)thiophene, or indole ring (only) ([0019]).  An embodiment is disclosed:

    PNG
    media_image2.png
    138
    293
    media_image2.png
    Greyscale

(59, page 23) such that Dn1 = S, u1 = 1, m1 = 0, A11-12 = carbon atom, ring Z1 = arylene group (benzene), Cy = fused aromatic ring structure having 4 constituent rings (pyrene), q1 = 0, n1 = 1, L2 = S, and Ac1 = aryl group having an electron absorbing substituent (fluorine-substituted benzene) of Applicant’s general formula (1); Dn2A = S, m21 = 0, R201-204 = hydrogen, R103-105 = R108-110 = hydrogen, q23 = 1, L23 = S, A65 = C, A61 = A64 = CRz (with Rz = hydrogen), and A62-63 = CRz (with Rz = electron-absorbing substituent (F)) of Applicant’s general formula (12).  Nakatsuka et al. discloses that its inventive compounds have high charge mobility and stability, and comprises the semiconductor layer of an organic electroluminescent (EL) device (which comprises an organic layer interposed between electrodes) ([0016], [0094], [0140]).  The organic EL device lies on top of a substrate ([0101]); methods of layer formation include vacuum deposition ([0124]).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

10.	Claims 26-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koide et al. (US 2004/0150352 A1) in view of Nakatsuka et al. (JP 2010-205986 A).
	Koide et al. discloses an organic electroluminescent (EL) device comprising substrate (2), anode (11), hole-transporting layer (12), light-emitting layer (13), electron-transporting layer (14), and cathode (15) (Fig. 1) formed via methods such as spin-coating and vacuum deposition ([0083]); such devices are utilized in the construction of displays ([0027]).  The light-emitting layer comprises anthracene-based host material ([0041]) and pyrene derivatives as (blue light-emitting) dopant material ([0082]).  Koide et al. discloses that the electron-transporting or hole-transporting layer can comprise a variety of possible organic compounds ([0034], [0048]).  However, Koide et al. does not explicitly disclose the presence of a compound according to general formula (1) as defined by the Applicant. 
	Nakatsuka et al. discloses compounds of the following form:

    PNG
    media_image1.png
    190
    506
    media_image1.png
    Greyscale

([0018]) where ring A = ring B = substituted or unsubstituted benzene, (benzo)thiophene, or indole ring (only) ([0019]).  An embodiment is disclosed:

    PNG
    media_image2.png
    138
    293
    media_image2.png
    Greyscale

(59, page 23) such that Dn1 = S, u1 = 1, m1 = 0, A11-12 = carbon atom, ring Z1 = arylene group (benzene), Cy = fused aromatic ring structure having 4 constituent rings (pyrene), q1 = 0, n1 = 1, L2 = S, and Ac1 = aryl group having an electron absorbing substituent (fluorine-substituted benzene) of Applicant’s general formula (1).  Nakatsuka et al. discloses that its inventive compounds have high charge mobility and stability, and comprises the semiconductor layer of an organic electroluminescent (EL) device (which comprises an organic layer interposed between electrodes) ([0016], [0094], [0140]).  The organic EL device lies on top of a substrate ([0101]); methods of layer formation include vacuum deposition ([0124]).  It would have been obvious to incorporate the inventive compound of Nakatsuka et al. to the (charge-transporting) layers or as dopant material (in the light-emitting layer) of the organic EL device as disclosed by Koide et al.  The motivation is provided by the disclosure of Nakatsuka et al., which teaches its inventive compounds have high charge mobility and stability and can be used in organic EL devices.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY YANG/Primary Examiner, Art Unit 1786